Citation Nr: 1710939	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-11 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel










INTRODUCTION

The Veteran served on active duty from October 1964 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Board notes that additional VA treatment records and evidence has been associated with the claims file since the April 2012 statement of the case (SOC), and an updated supplemental statement of the case (SSOC) has not been issued. However, in light of the remand that is warranted for additional development, as discussed below, the Board finds that this error is harmless. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a heart disability, to include as due to herbicide exposure. The Veteran served in the Republic of Vietnam. The Board finds that a remand is warranted for additional development. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

VA treatment records subjectively report that the Veteran experienced a myocardial infarction (MI) times two in 1990. See November 4, 2014 VA treatment records. Further, treatment records note the Veteran is seen by a private cardiologist, of which these treatment records are not part of the claims file. On remand, the Veteran should be asked to identify and authorize the release of any private treatment records. 

The Veteran contends his heart disability as a result of herbicide exposure in Vietnam. Direct service connection for non-presumptive disabilities can be established if the record contains competent medical evidence of a current disease process that has been related to exposure to an herbicide agent while in service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). The Veteran has a diagnosis of hypertensive heart disease with secondary dilated cardiomyopathy. See October 2010 VA examination. While a presumption does not exist for hypertension, the National Academy of Sciences (NAS) has found limited evidence of an association and so an opinion is needed.

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was afforded a VA examination in October 2010. The October 2010 VA examiner noted a diagnosis of hypertensive heart disease with secondary dilated cardiomyopathy. See October 2010 VA examination. The examiner noted no evidence of ischemic heart disease. However, the examiner failed to address whether it was at least as likely as not that the Veteran's current heart disability was related to his active service, to include herbicide exposure. As such, the Board finds a new VA examination and opinion is warranted to supplement the October 2010 VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his heart disability.  Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran. Specifically, there is an indication the Veteran has continued to undergo treatment with a private cardiologist Dr. U. P.

All actions to obtain the records should be documented. If after continued efforts to obtain the records, it is determined that it is reasonably certain that they do not exist or that further efforts to obtain them would be futile, the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise and experience to determine the nature and etiology of the Veteran's heart disability. The claims file must be made available to and reviewed by the examiner, to include all prior opinions providedt.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

   a. Identify all currently diagnosed heart disabilities. 

b. Does the Veteran have a diagnosis of ischemic heart disease?

c. Does the Veteran have residuals of a myocardial infarction?

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed heart disability, is related to active service, to include as due to herbicide exposure?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner should assume the Veteran has been exposed to herbicides.  The mere fact that a presumption has not been established for the particular disability at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims files since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




